DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
2.         The following claim(s) is/are pending in this Office action: 1-19.
3.         Claim(s) 1-19 are rejected.  This rejection is NON-FINAL.
 
Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 6/4/2018 and 6/6/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Objections
5.         Claims 1, 14, and 19 stand objected to because of the following informalities: 
(a)	Claim 1 includes a clerical informality where a conjunction is missing between the last two blocks of limitations.  The examiner suggests amending claim 1 as follows: generating an automated system deployment based at least in part on the set of actions; and implementing the automated system deployment on the automated system.
(b)	Claim 14:
 (ii)              the preamble “A system for performing cognitive tasks related to an automation system in a dispersed manner, the system comprising;” should end with a column, not a semi-column.
(iii)            The limitations following “a cognitive system configured to:” should be separated by semi-colons (or commas) but not a combination of commas and a semi-colon. Moreover, the functional limitations following “a cognitive extract knowledge data from records of human-computer interaction; acquire additional knowledge data from one or more other computing devices included in the plurality of computing devices, generate a knowledge representation comprising facts and rules related to the physical system based at least in part of the knowledge data and the additional knowledge data, use an automated reasoning engine to generate a set of actions for reconfiguring the real-time execution system based on the knowledge representation, and execute the set of actions.” 
 (c)	Claim 19: the claimed limitation “compromised by a cyber-attacked” should be “compromised by a cyber- attack”.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: master processor, primary detector, two or more processing nodes, and secondary detectors in claims 1-20.

6.         Claims 10-19 invoke 35 U.S.C. § 112(f).
More specifically, claims 10-13 do not recite means or steps for language.  Nonetheless, claim 10 recites the generic placeholders “a user interface module,” “a knowledge extraction component,” “a knowledge representation component,” “an automated reasoning engine,” and “an automation engineering system”.  The aforementioned generic placeholders “a user interface module,” “a knowledge extraction component,” “a knowledge representation component,” “an automated reasoning engine,” and “an automation engineering system” constitute generic placeholders that are followed by the transitional phrase “configured to” further followed by respective functional limitations.  Further, the aforementioned claimed limitations are not modified by sufficient material, act, or structures.  Therefore, claim 10 invoke the interpretation under 35 U.S.C. § 112(f).  Claims 11-13 depend from claim 10 and thus inherit the same limitations from claim 10.  
Independent claim 14 recites “a real-time execution system that generates input/output signals for controlling a physical system” and “a cognitive system configured to” performing actions. These generic placeholders “real-time execution system” and “cognitive system” are followed by functional language without reciting sufficient material, act, or structures.  Claims 15-19 depend from claim 14 and thus inherit the same limitations from claim 14.  Therefore, claims 14-19 also invoke the interpretation under 35 USC 112(f). 
The corresponding structures described in the disclosure are listed as follows:
(a)      Regarding “a user interface module” of claim 13: ¶ [0009] recites identical language without providing any further details, let alone any material, act, or structure linking this generic placeholder to the claimed function.
(b)      Regarding “a knowledge extraction component” of claim 13: 115A in FIG. 1.  ¶ [0009] recites nearly identical language without providing any further details, let alone any material, act, or structure linking this generic placeholder to the claimed function. No other paragraphs describe a knowledge extraction component.
(c)      Regarding “a knowledge representation component” of claim 13: ¶ [0009] recites identical language without providing any further details, let alone any material, act, or structure linking this generic placeholder to the claimed function. No other paragraphs describe a knowledge representation component.
(d)      Regarding “an automated reasoning engine” of claim 13: this generic placeholder is primarily described in ¶ [0041] which merely describes the intended functions without providing details linking to the claimed function.
(e)      Regarding “an automation engineering system” of claim 13: ¶ [0023] describes this system with language that is nearly identical to the claim language without providing further details, let alone any material, act, or structure linking this generic placeholder to the claimed function.
(f)       Regarding “a real-time execution system” of claim 14: ¶ [0011] recites substantially similar language as the claimed limitations recited in claim 14.  ¶ [0050] describes that real-time execution systems are able to interact with the physical world via input/output interfaces that transmit signals without describing further material, act, or structures that link a real-time execution system with the claimed function.
(g)    Regarding “a cognitive system” of claim 14: FIG. 1 illustrates block 115 as the cognitive system. ¶ [0054]: “the cognitive system can be implemented on Critical Infrastructure Devices (CIDs) such as programmable logic controllers (PLC), smart sensors, remote terminal units (RTU) and industrial switches.”  “CIDs generally include a general-purpose or embedded processor, high- speed memory, and networking capabilities.”  Nonetheless, it is the CID that includes a processor and memory, yet “a cognitive system” is merely “implemented on” a CID.  Therefore, a cognitive system and hence its subcomponents may constitute pure software.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
7.         Claims 10-19 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts (e.g., “the computer and the algorithm” in MPEP 2181-IV) for performing the claimed function and to clearly link the structure, material, or acts to the claimed functions. See the corresponding structures found in the disclosure in subsection (7) above.  Therefore, the following claims with the specific claimed limitations at issue are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph:
(a)            “a user interface module configured to receive user inputs," "a knowledge extraction component configured to extract knowledge data," "a knowledge representation component configured to generate a knowledge representation," " an automated reasoning engine configured to generate a set of actions," " an automation engineering system configured to: generate an automated system deployment" in independent claim/claims 10.  
(b)            "a real-time execution system that generates input/output signals," "a cognitive system configured to: [functional limitations omitted]" in independent claim 14.  
(c)       Claims 11-13 depend from independent claim 10 and inherit the defects of independent claim 10 and are thus rejected accordingly, the same rationale applying.
(d)       Claims 15-19 depend from independent claim 14 and inherit the defects of independent claim 14 and are thus rejected accordingly, the same rationale applying.
Therefore, claims 10-19 invoke the interpretation under 35 U.S.C. 112(f) yet fail to disclose sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the claims function, and the metes and bounds of these claims 10-19 are thus rendered unclear.  As such, claims 10-19 are rejected under 35 U.S.C. 112(b) for at least the foregoing reasons.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
Claim Rejections - 35 USC § 101
8.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-19 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1: Claims 1-9 are directed to the statutory category of processes; and claims 10-19 are directed to the statutory category of machines. 
 
Step 2A – Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
(a)       Independent claim 1: The abstract idea includes the following bolded claim limitations in claim 1:
receiving user inputs comprising engineering documents and records of human-computer interactions;
The examiner asserts that receiving documents and records is a mental process that can be performed by a human, with or without using a physical aid.  For example, a human analog may open digital and/or paper documents written by the human analog or others or captured for human-computer interactions (e.g., logs capturing access or usage records of a user). Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter.
extracting knowledge data from the user inputs;
The examiner asserts that extracting knowledge is a mental process that can be performed by a human, with or without using a physical aid.  For example, a human analog may read documents and grasp and/or write down knowledge therefrom. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter.
generating a knowledge representation comprising facts and rules related to the automated system based at least in part of the knowledge data;
The examiner asserts that generate a knowledge representation having facts and rules is a mental process that can be performed by a human, with or without using a physical aid.  For example, a human analog may contemplate and/or write up a document to include facts learned from the aforementioned engineering documents and records with one or more rules based on the aforementioned knowledge data extracted from the aforementioned engineering documents and records.
using an automated reasoning engine to generate a set of actions executable by an automation engineering system based on the knowledge representation;
The examiner asserts that generate a set of actions is a mental process that can be performed by a human, with or without using a physical aid.  For example, a human analog may contemplate and/or write up a set of suggested recommendations or actions to undertake based on the aforementioned knowledge representation (e.g., recommendation for addressing an issue or achieving an objective. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter.
generating an automated system deployment based at least in part on the set of actions;
The examiner asserts that generating a deployment is a mental process that can be performed by a human, with or without using a physical aid.  For example, a human analog may contemplate and/or write up a plan to include the aforementioned recommendations or actions for a system such as an automated system.  Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter.
implementing the automated system deployment on the automated system.
The examiner asserts that implementing a deployment is a mental process that can be performed by a human, with or without using a physical aid.  For example, a human analog may disseminate the aforementioned deployment to the involved personnel, and/or if the deployment involves a hardware system, may simply start the installation, configuration, the hardware system and start configuring it to implement the deployment. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter.
Independent claim 1, when considered as an ordered combination, recites a mental process that can be performed in the human mind or by a human analog with or without a physical aid and thus constitutes an abstract idea as held by the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011) and Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018).
More specifically, the claimed invention of independent claim 1 (as well as independent claims 10 and 14) is directed to making a recommendation or suggested action to solve a problem or achieve an objective based on knowledge learned from reviewing engineering documents and records.  This claimed invention, when considered as an ordered combination, can unequivocally be performed in the mind of a human analog or with a physical aid such as a pen and paper, a general purpose computer, etc. or in computer environment.  See Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360; Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d at 1385, 126 USPQ2d at 1504.Therefore, the claimed invention, when considered as a whole, falls squarely under the judicial exception of mental processes and thus fails Prong One of Step 2A. 
Therefore, the claimed invention is clearly directed to an abstract idea such as a mental process that could be performed by a human analog, with or without a physical aid and thus fails to satisfy prong one of step 2A.
 
(b)       Independent claim 10: The abstract idea includes the following bolded claim limitations in independent claim 10:
a cognitive system comprising:
a user interface module configured to receive user inputs comprising engineering documents and records of human-computer interactions,
a knowledge extraction component configured to extract knowledge data from the user inputs,
a knowledge representation component configured to generate a knowledge representation from the data comprising facts and rules related to the automated system, and
an automated reasoning engine configured to generate a set of actions executable by an automation engineering system based on the knowledge representation; and
an automation engineering system configured to:
generate an automated system deployment based at least in part on the set of actions, and
implement the automated system deployment on the automated system.
As it can be clearly seen from the reproduced claimed limitations, other than reciting some additional elements, independent claim 10 recites identical or substantially limitations as independent claim 1.
Therefore, the claimed invention of independent claim 10 is, like independent claim 1, also clearly directed to an abstract idea such as a mental process that could be performed by a human analog, with or without a physical aid and thus fails to satisfy prong one of step 2A.
 
(c)        Independent claim 14: The abstract idea includes the following bolded claim limitations in independent claim 14:
a plurality of computing devices, each computing device comprising:
a real-time execution system that generates input/output signals for controlling a physical system, and
a cognitive system configured to:
extracting knowledge data from records of human-computer interaction;
acquiring additional knowledge data from one or more other computing devices included in the plurality of computing devices,
generating a knowledge representation comprising facts and rules related to the physical system based at least in part of the knowledge data and the additional knowledge data,
using an automated reasoning engine to generate a set of actions for reconfiguring the real-time execution system based on the knowledge representation, and
executing the set of actions.
As it can be clearly seen from the reproduced claimed limitations, other than reciting some additional elements, independent claim 14 recites identical or substantially limitations as independent claim 1.
Therefore, the claimed invention of independent claim 14 is, like independent claim 1, also directed to an abstract idea such as a mental process that could be performed by a human analog, with or without a physical aid with the same rationale applying. Claim 14 thus also fails to satisfy prong one of step 2A.
 
(d)       The abstract idea includes the following bolded claim limitations in dependent claim 2:
wherein the engineering documents comprise one or more of e-mails, manuals, and webpages, and
The examiner asserts that this limitation is merely concerning accessing emails, manuals, and webpages and is a mental process that can be performed by a human that accesses the enumerated documents.  Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
the method further comprises: automatically retrieving the engineering documents from one or more databases.
The examiner asserts that retrieving documents from a database is a mental process that can be performed by a human that manually opens and accesses the database.  Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(e)       The abstract idea includes the following bolded claim limitations in dependent claim 3:
monitoring human-computer interactions with at least one human-machine interface in the automated system to generate the records of human-computer interactions.
The examiner asserts that monitor human-computer interactions to generate the records is a mental process that can be performed by a human analog.  For example, a human analog may watch another interacting with a computer and either memorize of write down what the human analog has observed. Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(f)        The abstract idea includes the following bolded claim limitations in dependent claim 4:
applying a natural language processing model to the user inputs to extract the knowledge data.
The examiner asserts that extracting knowledge from user inputs (engineering documents and records) is a mental process that can be performed by a human analog.  For example, a human analog may read engineering documents and records and grasp or derive some knowledge therefrom. Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(g)       The abstract idea includes the following bolded claim limitations in dependent claim 5:
wherein the knowledge data is extracted from the user inputs based at least in part on a user's manual identification of at least a portion of the knowledge data.
The examiner asserts that the claim language explicitly recites the knowledge data is extracted based on a user’s manual identification of at least a portion of the knowledge and thus falls squarely with a mental process that can be performed by a human analog who reviews and tags some electronic and/or paper documents.  Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(h)       The abstract idea includes the following bolded claim limitations in dependent claim 6:
wherein the knowledge representation is generated by applying one or more machines learning models to the knowledge data to generate the facts and rules related to the automated system.
The examiner asserts that generate facts and rules related to a system included in a knowledge representation is a mental process that can be performed by a human analog.  For example, a human analog may learn or derive some facts and rules from engineering documents and records and include such facts and rules in his opinion or another document. Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(i)         The abstract idea includes the following bolded claim limitations in dependent claim 7:
wherein the knowledge representation is generated at least in part using a process comprising:
The examiner asserts that generate a knowledge representation based in part on a process is a mental process that can be performed by a human analog.  For example, a human analog may generate a document summarizing the facts or rules based on what the human analog thinks or prefers (and hence a process as claimed). Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
applying an inductive programming model to generate one or more rules based on the knowledge data;
The examiner asserts that generate rules by applying inductive reasoning is a mental process that can be performed by a human analog.  For example, a human analog may apply inductive reasoning to derive some rules from a set of documents or records.  Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
generating executable code based on the one or more rules; and
The examiner asserts that writing code is a mental process that can be performed by a human analog with a physical aid such as a generic computing device.  For example, a human analog may write a computer code to represent the human analog’s thought process for solving a problem or for achieving an objective. Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
using the executable code to generate the facts and rules related to the automated system.
The examiner asserts that running a computer code is a mental process that can be performed by a human analog who simply compile and execute the computer code on a computer.  Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(j)         The abstract idea includes the following bolded claim limitations in dependent claim 8:
receiving pre-generated facts and rules related to the automated system; and
The examiner asserts that receiving facts and rules is a mental process that can be performed by a human analog, with or without a physical aid. For example, a human analog may simply obtain existing facts and rules from another human analog or from a digital or physical source.  Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
prior to using the automated reasoning engine to generate the set of actions, aggregating the pre-generated facts and rules with the knowledge representation.
The examiner asserts that aggregating or adding the aforementioned existing facts and rules into a representation (e.g., a physical or digital file or document) before using another system is a mental process that can be performed by a human analog.  For example, a human analog may add some existing facts and rules to a representation with a pen and paper or a computer.  Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(k)        The abstract idea includes the following bolded claim limitations in dependent claim 9:
using the automated reasoning engine to generate a suggested modification to automated system design parameters;
The examiner asserts that generating a suggested modification for a system is a mental process that can be performed by a human analog with or without a physical aid.  For example, a human analog may simply contemplate a suggested modification to a system in his/her mind or may write down such a suggested modification with a pen and paper.  Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
transmitting the suggested modification to one or more engineers.
The examiner asserts that transmitting a suggested modification to an engineer is a mental process that can be performed by a human analog with or without a physical aid.  For example, a human analog may verbally inform or send a written version of a suggested modification to an engineer.  Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(l)         Dependent claim 11:
a plurality of engineering stations, wherein each engineering station executes an instance of the cognitive system and an instance of the automation engineering system.
The examiner notes that claim 11 recites the components of the system claimed in independent claim 10.  That is, dependent claim 11 further implements the abstracted idea claimed by independent claim 10 on these components that amount to additional elements which will be analyzed in prong two of Step 2A and step 2B below.
 
(m)      Dependent claim 12:
wherein each instance of the cognitive system shares the knowledge data locally extracted at the engineering station with instances of the cognitive system executed on other engineering systems.
(n)       Dependent claim 13:
a server computing system executes an instance of the cognitive system and an instance of the automation engineering system, wherein the server computing system is configured to provide a plurality of users with simultaneous access to the cognitive system and the automation engineering system.
The examiner notes that claim 13 recites the components of the system claimed in independent claim 10.  That is, dependent claim 13 further implements the abstracted idea claimed by independent claim 10 on these components that amount to additional elements which will be analyzed in prong two of Step 2A and step 2B below.
In addition, the examiner asserts that providing users with simultaneous access to multiple systems is a mental process that can be performed by a human analog with or without a physical aid.  For example, a system administrator may manually edit the privileges of users to provide the user with simultaneous access to multiple systems.  Mere automation of such a mental and/or manual process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(o)       Dependent claim 15:
wherein reconfiguration of the real-time execution system comprises providing executable instructions to one or more of a real-time scheduler and a resource manager included in the real-time execution system.
The examiner asserts that providing executable instructions to a scheduler and a resource manager is a mental process that can be performed by a human analog with a physical aid.  For example, a system administrator may manually issue commands to a scheduler and a resource manager of a computer system as soon as the system administrator noticed an issue.  Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(p)       Dependent claim 16:
wherein the records of human-computer interaction comprise one or more of parameter values, operation goals, commands, operational constraints, and priorities related to the physical system.
The examiner notes that claim 16 merely recites what data is accounted for and thus fails to turn the judicial exception claimed in independent 14 into a recognized eligible subject matter. 
 
(q)       Dependent claim 17:
a real-time communication network connecting the plurality of computing devices and used to acquire the knowledge data from the other computing devices.
The examiner asserts that acquire knowledge from other computing devices is a mental process that can be performed by a human analog with a physical aid.  For example, a human analog may manually access data stored on a different computing device by manually connecting to that different computing device and browsing the contents therein to acquire desired knowledge. Mere automation of such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(r)        Dependent claim 18:
wherein the additional knowledge data comprises an identification of a cyber-attack on the other computing devices.
The examiner notes that claim 16 merely recites what data is accounted for and thus fails to turn the judicial exception claimed in independent 14 into a recognized eligible subject matter.  Moreover, the examiner asserts that identifying cyber-attacks is a mental process that can be performed by a human analog with a physical aid.  For example, a human analog may review the log files of a network or an anti-virus/malware application to identify whether there are abnormal activities that constitute cyber-attacks. Mere automation of such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter.
 
(s)        Dependent claim 19:
determine that a particular computing device included in the other computing devices has been compromised by a cyber-attacked based on the additional knowledge data received from the particular computing device; and
The examiner asserts that determining whether a computing device has been compromised by a cyber-attack is a mental process that can be performed by a human analog with a physical aid.  For example, a human analog may review the log files of a network or an anti-virus/malware application to determine whether a computer has been compromised by a cyber-attack. Mere automation of such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter.
generate a new set of actions for reconfiguring the real-time execution system on the compromised device based on the knowledge representation.
The examiner asserts that generate a set of actions for a system is a mental process that can be performed by a human, with or without using a physical aid.  For example, a human analog may contemplate and/or write up a set of suggested recommendations or actions to undertake for reconfiguring a system based on the aforementioned knowledge representation. Mere automation of a mental process with a computerized application does not turn this mental process into a patent eligible subject matter.
Therefore, the examiner asserts that the claimed limitations in each dependent claim, analyzed individually as well as in an ordered combination, are directed to a judicial exception (e.g., abstract idea) and thus fail to satisfy prong one of step 2A.
As such, the examiner asserts that the claimed invention could be performed by a human analog and thus fall squarely with a judicial exception.
 
Step 2A – Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. See 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
The additional elements include the following bolded claim elements in the claims. 
(a)       The additional elements includes the following bolded claim limitations in claim 1:
receiving user inputs comprising engineering documents and records of human-computer interactions;
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
extracting knowledge data from the user inputs;
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
generating a knowledge representation comprising facts and rules related to the automated system based at least in part of the knowledge data;
The examiner asserts that this limitation merely limits the claimed facts and rules to a technological field, and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
using an automated reasoning engine to generate a set of actions executable by an automation engineering system based on the knowledge representation;
The examiner asserts that the additional element “using an automated reasoning engine” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Similarly, the additional element “executable by an automation engineering system” also merely constitutes mere instructions to apply the claimed judicial exception and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
generating an automated system deployment based at least in part on the set of actions;
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
implementing the automated system deployment on the automated system.
The examiner asserts that the additional element “on the automated system” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
Therefore, the additional elements of independent claim 1 fail to integrate the claimed judicial exception into a practical application and thus fail to satisfy Step 2B.
 
(b)       The additional elements include the following bolded claim limitations in independent claim 10:
a cognitive system comprising:
The examiner asserts that this additional element merely limits the claimed judicial exception to a technological field, and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
a user interface module configured to receive user inputs comprising engineering documents and records of human-computer interactions,
The examiner asserts that the additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
a knowledge extraction component configured to extract knowledge data from the user inputs,
The examiner asserts that the additional element “a knowledge extraction component configured to” constitutes mere instructions to apply an exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
a knowledge representation component configured to generate a knowledge representation from the data comprising facts and rules related to the automated system, and
The examiner asserts that the additional element “a knowledge representation component configured to” constitutes mere instructions to apply an exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
an automated reasoning engine configured to generate a set of actions executable by an automation engineering system based on the knowledge representation; and
The examiner asserts that the additional element “an automated reasoning engine configured to” constitutes mere instructions to apply an exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Furthermore, the additional element “executable by an automation engineering” merely limits the claimed facts and rules to a technological field, and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015). Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
an automation engineering system configured to:
The examiner asserts that the additional element “an automation engineering system configured to” constitutes mere instructions to apply an exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
generate an automated system deployment based at least in part on the set of actions, and
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
implement the automated system deployment on the automated system.
The examiner asserts that the additional element “on the automated system” constitutes mere instructions to apply an exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
Therefore, the additional elements of independent claim 10, when analyzed both individually, fail to integrate the claimed judicial exception into a practical application.  Moreover, the additional elements of claim 10, when analyzed as an ordered combination, merely apply the judicial exception of determining a plan with a recommendation based on the knowledge learned from some documents to a technological environment and thus also fail to satisfy Prong Two of Step 2A. 
 
(c)        The additional elements include the following bolded claim limitations in independent claim 14:
a plurality of computing devices, each computing device comprising:
The examiner asserts that the additional element “a plurality of computing devices” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
a real-time execution system that generates input/output signals for controlling a physical system, and
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to a real-time execution system and thus does not integrate the claimed judicial exception into a practical application.  See MPEP § 2106.05(f).Moreover, this additional element merely adds insignificant extra-solution activity (generating signals for controlling a physical system) to the claimed judicial exception and again fails to integrate the claimed judicial exception into a practical application. See MPEP § 2106.05(g).Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A.
a cognitive system configured to:
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to a cognitive system and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
extracting knowledge data from records of human-computer interaction;
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
acquiring additional knowledge data from one or more other computing devices included in the plurality of computing devices,
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to one or more other computing devices in the aforementioned plurality of computing devices and thus does not integrate the claimed judicial exception into a practical application.  See MPEP § 2106.05(f). Moreover, this additional element is, like that in TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13 (Fed. Cir. 2016), merely extracting information from received data and again fails to integrate the claimed judicial exception into a practical application. See MPEP § 2106.05(g).Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A.
generating a knowledge representation comprising facts and rules related to the physical system based at least in part of the knowledge data and the additional knowledge data,
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
using an automated reasoning engine to generate a set of actions for reconfiguring the real-time execution system based on the knowledge representation, and
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to an automated reasoning engine and thus does not integrate the claimed judicial exception into a practical application.  See MPEP § 2106.05(f). Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A.
executing the set of actions.
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
Therefore, the additional elements of independent claim 14, when analyzed both individually, fail to integrate the claimed judicial exception into a practical application.  Moreover, the additional elements of claim 14, when analyzed as an ordered combination, merely apply the judicial exception of determining a plan with a recommendation based on the knowledge learned from some documents to a technological environment and thus also fail to satisfy Prong Two of Step 2A. 
 
(d)       The additional element includes the following bolded claim limitations in dependent claim 2:
wherein the engineering documents comprise one or more of e-mails, manuals, and webpages, and
The examiner asserts that this limitation merely concerns data without reciting additional elements and limits the claimed engineering documents to a technological field (e.g., emails, webpages, and manuals), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
the method further comprises: automatically retrieving the engineering documents from one or more databases.
The examiner asserts that this limitation merely limits the claimed judicial exception to a technological field (e.g., databases), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).  In addition, this additional element constitutes mere automation of manual process as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements fail to satisfy Prong Two of Step 2A.
 
(e)       The additional element includes the following bolded claim limitations in dependent claim 3:
monitoring human-computer interactions with at least one human-machine interface in the automated system to generate the records of human-computer interactions.
The examiner asserts that this limitation merely limits the claimed judicial exception to a technological field (e.g., a user interface in an automated systems), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).  In addition, this additional element constitutes mere automation of manual process. Therefore, The examiner asserts that these additional elements fail to satisfy Prong Two of Step 2A.
 
(f)        The additional element includes the following bolded claim limitations in dependent claim 4:
applying a natural language processing model to the user inputs to extract the knowledge data.
The examiner first notes that human analogs review and learn from documents with a natural language.  The examiner asserts that the additional element “applying a natural language processing model” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Further, this additional element constitutes mere automation of manual process of learning knowledge from reading documents in a natural language as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements fail to satisfy Prong Two of Step 2A. 
 
(g)       The abstract idea includes the following bolded claim limitations in dependent claim 5:
wherein the knowledge data is extracted from the user inputs based at least in part on a user's manual identification of at least a portion of the knowledge data.
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
 
(h)       The abstract idea includes the following bolded claim limitations in dependent claim 6:
wherein the knowledge representation is generated by applying one or more machines learning models to the knowledge data to generate the facts and rules related to the automated system.
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to one or more other machine learning models recited at a high level of generality and thus does not integrate the claimed judicial exception into a practical application.  See MPEP § 2106.05(f).
 
(i)         The abstract idea includes the following bolded claim limitations in dependent claim 7:
wherein the knowledge representation is generated at least in part using a process comprising:
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
applying an inductive programming model to generate one or more rules based on the knowledge data;
The examiner asserts that a human analog know how to reason by using inductive reasoning.  The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to an inductive programming model and thus does not integrate the claimed judicial exception into a practical application.  See MPEP § 2106.05(f).
generating executable code based on the one or more rules; and
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to an inductive programming model and thus does not integrate the claimed judicial exception into a practical application.  See MPEP § 2106.05(f).The examiner further asserts that this additional element constitutes mere automation of manual process as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements fail to satisfy Prong Two of Step 2A.
using the executable code to generate the facts and rules related to the automated system.
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to an inductive programming model and thus does not integrate the claimed judicial exception into a practical application.  See MPEP § 2106.05(f). The examiner further asserts that this additional element constitutes mere automation of manual process as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements fail to satisfy Prong Two of Step 2A.
 
(j)         The abstract idea includes the following bolded claim limitations in dependent claim 8:
receiving pre-generated facts and rules related to the automated system; and
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
prior to using the automated reasoning engine to generate the set of actions, aggregating the pre-generated facts and rules with the knowledge representation.
The examiner asserts that the additional element “using the automated reasoning engine” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f). 
 
(k)        The abstract idea includes the following bolded claim limitations in dependent claim 9:
using the automated reasoning engine to generate a suggested modification to automated system design parameters;
The examiner asserts that the additional element “using the automated reasoning engine” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f). 
transmitting the suggested modification to one or more engineers.
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
 
(l)         Dependent claim 11:
a plurality of engineering stations, wherein each engineering station executes an instance of the cognitive system and an instance of the automation engineering system.
The examiner asserts that these additional elements merely limit the claimed judicial exception to a technological field (e.g., engineering stations respectively executing an instance of a cognitive system and an instance of an automation engineering system”, and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
Further, the examiner asserts that these additional elements constitute mere instructions to apply the claimed judicial exception (“apply it”) and thus do not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
 
(m)      Dependent claim 12:
wherein each instance of the cognitive system shares the knowledge data locally extracted at the engineering station with instances of the cognitive system executed on other engineering systems.
The examiner asserts that these additional elements merely limit the claimed judicial exception to a technological field (e.g., engineering stations respectively executing an instance of a cognitive system and an instance of an automation engineering system), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
Further, the examiner asserts that these additional elements constitute mere instructions to apply the claimed judicial exception (“apply it”) and thus do not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
Moreover, sharing knowledge is common among human analogs.  Therefore, these additional elements constitute mere automation of manual process as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements fail to satisfy Prong Two of Step 2A.
 
(n)       Dependent claim 13:
a server computing system executes an instance of the cognitive system and an instance of the automation engineering system, wherein the server computing system is configured to provide a plurality of users with simultaneous access to the cognitive system and the automation engineering system.
The examiner asserts that these additional elements merely limit the claimed judicial exception to a technological field (e.g., a server computing system executing an instance of a cognitive system and an instance of an automation engineering system), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
Further, the examiner asserts that these additional elements constitute mere instructions to apply the claimed judicial exception (“apply it”) and thus do not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
 
(o)       Dependent claim 15:
wherein reconfiguration of the real-time execution system comprises providing executable instructions to one or more of a real-time scheduler and a resource manager included in the real-time execution system.
The examiner asserts that this additional element constitutes mere automation of manual process as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements fail to satisfy Prong Two of Step 2A.
 
(p)       Dependent claim 16:
wherein the records of human-computer interaction comprise one or more of parameter values, operation goals, commands, operational constraints, and priorities related to the physical system.
The examiner notes that this limitation merely concerns data (“the records”) and recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
Therefore, claim 16 fails to integrate the claimed judicial exception into a practical application and thus fails to satisfy Prong Two of Step 2A.
 
(q)       Dependent claim 17:
a real-time communication network connecting the plurality of computing devices and used to acquire the knowledge data from the other computing devices.
The examiner asserts that these additional elements merely limit the claimed judicial exception to a technological field (e.g., a real-time communication network connecting a plurality of computing devices), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
Further, the examiner asserts that these additional elements constitute mere instructions to apply the claimed judicial exception (“apply it”) and thus do not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
 
(r)        Dependent claim 18:
wherein the additional knowledge data comprises an identification of a cyber-attack on the other computing devices.
The examiner notes that this limitation merely concerns data (“the additional knowledge data”) and recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
Therefore, claim 18 fails to integrate the claimed judicial exception into a practical application and thus fails to satisfy Prong Two of Step 2A.
 
(s)        Dependent claim 19:
determine that a particular computing device included in the other computing devices has been compromised by a cyber-attacked based on the additional knowledge data received from the particular computing device; and
The examiner notes that this limitation recites only the abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
Therefore, claim 19 fails to integrate the claimed judicial exception into a practical application and thus fails to satisfy Prong Two of Step 2A.
generate a new set of actions for reconfiguring the real-time execution system on the compromised device based on the knowledge representation.
The examiner notes that this limitation also recites only the abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements.
Therefore, claim 19 fails to integrate the claimed judicial exception into a practical application and thus fails to satisfy Prong Two of Step 2A.
As such, the additional elements recited in claims 1-19, when analyzed individually and in an ordered combination, do not integrate the claimed judicial exception of making a recommendation based on knowledge learned by reviewing documents into a practical application and thus fail to satisfy Prong Two of Step 2A.

 
Step 2B: The examiner asserts that the additional elements recited in claims 1-19 do not amount to significantly more than the aforementioned judicial exception (see Step 2A – Prong One section above) because the additional elements are mere well-known, routine, conventional computer functions and/or components, constitute mere automation of a mental or manual process, and/or are recite at a high level of generality to apply the claimed judicial exception to a particular technological environment, and further because mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. 
(a)       The additional elements includes the following bolded claim limitations in claim 1:
receiving user inputs comprising engineering documents and records of human-computer interactions;
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
In addition, this limitation is similar to Storing and retrieving information in memory that has been found by the Federal Circuit to constitute well-known, routine, and conventional functions previously known to the industry that fail to satisfy step 2B. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
extracting knowledge data from the user inputs;
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
Moreover, this additional element is recited at a high level of generality and is similar to extracting data from a document that has been held by the Federal Circuit to constitute well-understood, routine, and conventional functions insufficient to satisfy step 2B in Content Extraction and Transmission, LLC v. WellsFargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014). 
generating a knowledge representation comprising facts and rules related to the automated system based at least in part of the knowledge data;
The examiner asserts that this limitation merely limits the claimed facts and rules to a technological field, and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
In addition, this limitation merely links the claimed abstract idea to a particular technological environment or field of use (“automated system”) and is thus insufficient to quality as significantly more than the claimed judicial exception as held by the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
using an automated reasoning engine to generate a set of actions executable by an automation engineering system based on the knowledge representation;
The examiner asserts that the additional element “using an automated reasoning engine” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not amount to significantly more than the claimed judicial exception.  Similarly, the additional element “executable by an automation engineering system” also merely constitutes mere instructions to apply the claimed judicial exception and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2B. See MPEP § 2106.05(f).
In addition, this limitation merely links the claimed abstract idea to a particular technological environment or field of use (“automation engineering system” and/or “automated reasoning engine”) and is thus insufficient to quality as significantly more than the claimed judicial exception as held by the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
 
generating an automated system deployment based at least in part on the set of actions;
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
implementing the automated system deployment on the automated system.
The examiner asserts that the additional element “on the automated system” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2B. See MPEP § 2106.05(f).
In addition, this limitation merely links the claimed abstract idea to a particular technological environment or field of use and is thus insufficient to quality as significantly more than the claimed judicial exception as held by the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
Further, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
As such, the additional elements of independent claim 1 fail to integrate the claimed judicial exception into a practical application and thus fail to satisfy Step 2B.
 
(b)       The additional elements include the following bolded claim limitations in independent claim 10:
a cognitive system comprising:
The examiner asserts that this additional element merely limits the claimed judicial exception to a technological field, and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).  Therefore, this additional element does not amount to significantly more than the claimed judicial exception and thus fails to satisfy Step 2B.
a user interface module configured to receive user inputs comprising engineering documents and records of human-computer interactions,
The examiner asserts that the additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f).
a knowledge extraction component configured to extract knowledge data from the user inputs,
The examiner asserts that the additional element “a knowledge extraction component configured to” constitutes mere instructions to apply an exception (“apply it”) and thus does not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f).
Moreover, this additional element is recited at a high level of generality and is similar to extracting data from a document that has been held by the Federal Circuit to constitute well-understood, routine, and conventional functions insufficient to satisfy step 2B in Content Extraction and Transmission, LLC v. WellsFargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014). 
a knowledge representation component configured to generate a knowledge representation from the data comprising facts and rules related to the automated system, and
The examiner asserts that the additional element “a knowledge representation component configured to” constitutes mere instructions to apply an exception (“apply it”) and thus does not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f).
an automated reasoning engine configured to generate a set of actions executable by an automation engineering system based on the knowledge representation; and
The examiner asserts that the additional element “an automated reasoning engine configured to” constitutes mere instructions to apply an exception (“apply it”) and thus does not amount to significantly more than the claimed judicial exception.  Furthermore, the additional element “executable by an automation engineering” merely limits the claimed facts and rules to a technological field, and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015). Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f).
In addition, this limitation merely links the claimed abstract idea to a particular technological environment or field of use (“automation engineering system” and/or automated reasoning engine”) and is thus insufficient to quality as significantly more than the claimed judicial exception as held by the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
 
an automation engineering system configured to:
The examiner asserts that the additional element “an automation engineering system configured to” constitutes mere instructions to apply an exception (“apply it”) and thus does not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f).
In addition, this limitation merely links the claimed abstract idea to a particular technological environment or field of use (“automation engineering system”) and is thus insufficient to quality as significantly more than the claimed judicial exception as held by the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
generate an automated system deployment based at least in part on the set of actions, and
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
implement the automated system deployment on the automated system.
The examiner asserts that the additional element “on the automated system” constitutes mere instructions to apply an exception (“apply it”) and thus does not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f).
In addition, this limitation merely links the claimed abstract idea to a particular technological environment or field of use and is thus insufficient to quality as significantly more than the claimed judicial exception as held by the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
Further, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
Therefore, the additional elements of independent claim 10, when analyzed both individually, fail to amount to significantly more than the claimed judicial exception.  Moreover, the additional elements of claim 10, when analyzed as an ordered combination, merely apply the judicial exception of determining a plan with a recommendation based on the knowledge learned from some documents to a technological environment and thus also fail to satisfy Step 2B. 
 
(c)        The additional elements include the following bolded claim limitations in independent claim 14:
a plurality of computing devices, each computing device comprising:
The examiner asserts that the additional element “a plurality of computing devices” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not integrate the claimed judicial exception into a practical application.  Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f).
a real-time execution system that generates input/output signals for controlling a physical system, and
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to a real-time execution system and thus does not amount to significantly more than the claimed judicial exception.  See MPEP § 2106.05(f). Moreover, this additional element merely adds insignificant extra-solution activity (generating signals for controlling a physical system) to the claimed judicial exception and again fails to amount to significantly more than the claimed judicial exception. See MPEP § 2106.05(g).Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B.
a cognitive system configured to:
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to a cognitive system and thus does not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f).
extracting knowledge data from records of human-computer interaction;
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
In addition, this limitation, when analyzed individually, merely constitutes gathering and analyzing information using conventional techniques and displaying the result that has been held as insufficient to satisfy Step 2B. See TLI Communications, 823F.3d at 612-13, 118 USPQ2d at 1747-48. 
Therefore, this limitation, when analyzed individually, fails to satisfy step 2B.
acquiring additional knowledge data from one or more other computing devices included in the plurality of computing devices,
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to one or more other computing devices in the aforementioned plurality of computing devices and thus does not amount to significantly more than the claimed judicial exception.  See MPEP § 2106.05(f). Moreover, this additional element is, like that in TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13 (Fed. Cir. 2016), merely extracting information from received data and again fails to amount to significantly more than the claimed judicial exception. See MPEP § 2106.05(g).Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B.
In addition, this limitation, when analyzed individually, merely constitutes gathering and analyzing information using conventional techniques and displaying the result that has been held as insufficient to satisfy Step 2B. See TLI Communications, 823F.3d at 612-13, 118 USPQ2d at 1747-48. 
Moreover, this additional element is recited at a high level of generality and is similar to extracting data from a document that has been held by the Federal Circuit to constitute well-understood, routine, and conventional functions insufficient to satisfy step 2B in Content Extraction and Transmission, LLC v. WellsFargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014). 
generating a knowledge representation comprising facts and rules related to the physical system based at least in part of the knowledge data and the additional knowledge data,
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception. 
Moreover, this limitation, when analyzed individually, merely constitutes gathering and analyzing information using conventional techniques and displaying the result that has been held as insufficient to satisfy Step 2B. See TLI Communications, 823F.3d at 612-13, 118 USPQ2d at 1747-48. 
using an automated reasoning engine to generate a set of actions for reconfiguring the real-time execution system based on the knowledge representation, and
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to an automated reasoning engine and thus does not amount to significantly more than the claimed judicial exception.  See MPEP § 2106.05(f). Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B.
executing the set of actions.
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
In addition, this limitation merely links the claimed abstract idea to a particular technological environment or field of use and is thus insufficient to quality as significantly more than the claimed judicial exception as held by the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
Further, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
As such, the additional elements of independent claim 14, when analyzed both individually, fail to amount to significantly more than the claimed judicial exception.  Moreover, the additional elements of claim 14, when analyzed as an ordered combination, merely apply the judicial exception of determining a plan with a recommendation based on the knowledge learned from some documents to a technological environment and thus also fail to satisfy Step 2B. 
 
(d)       The additional element includes the following bolded claim limitations in dependent claim 2:
wherein the engineering documents comprise one or more of e-mails, manuals, and webpages, and
The examiner asserts that this limitation merely concerns data without reciting additional elements and limits the claimed engineering documents to a technological field (e.g., emails, webpages, and manuals), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
the method further comprises: automatically retrieving the engineering documents from one or more databases.
The examiner asserts that this limitation merely limits the claimed judicial exception to a technological field (e.g., databases), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015). 
In addition, this additional element constitutes mere automation of manual process as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements fail to satisfy Step 2B.
Further, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
 
(e)       The additional element includes the following bolded claim limitations in dependent claim 3:
monitoring human-computer interactions with at least one human-machine interface in the automated system to generate the records of human-computer interactions.
The examiner asserts that this limitation merely limits the claimed judicial exception to a technological field (e.g., a user interface in an automated systems), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).  In addition, this additional element constitutes mere automation of manual process. Therefore, the examiner asserts that these additional elements fail to satisfy Step 2B.
Further, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
 
(f)        The additional element includes the following bolded claim limitations in dependent claim 4:
applying a natural language processing model to the user inputs to extract the knowledge data.
The examiner first notes that human analogs review and learn from documents with a natural language.  The examiner asserts that the additional element “applying a natural language processing model” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not amount to significantly more than the claimed judicial exception.  Further, this additional element constitutes mere automation of manual process of learning knowledge from reading documents in a natural language as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements fail to satisfy Step 2B. 
Further, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
(g)       The abstract idea includes the following bolded claim limitations in dependent claim 5:
wherein the knowledge data is extracted from the user inputs based at least in part on a user's manual identification of at least a portion of the knowledge data.
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
 
(h)       The abstract idea includes the following bolded claim limitations in dependent claim 6:
wherein the knowledge representation is generated by applying one or more machines learning models to the knowledge data to generate the facts and rules related to the automated system.
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to one or more other machine learning models recited at a high level of generality and thus does not amount to significantly more than the claimed judicial exception.  See MPEP § 2106.05(f).
Further, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
 
(i)         The abstract idea includes the following bolded claim limitations in dependent claim 7:
wherein the knowledge representation is generated at least in part using a process comprising:
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
applying an inductive programming model to generate one or more rules based on the knowledge data;
The examiner asserts that a human analog know how to reason by using inductive reasoning.  The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to an inductive programming model and thus does not amount to significantly more than the claimed judicial exception.  See MPEP § 2106.05(f).
generating executable code based on the one or more rules; and
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to an inductive programming model and thus does not amount to significantly more than the claimed judicial exception.  See MPEP § 2106.05(f).The examiner further asserts that this additional element constitutes mere automation of manual process as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements fail to satisfy Step 2B.
using the executable code to generate the facts and rules related to the automated system.
The examiner asserts that the above additional element constitutes mere instructions to apply the claimed judicial exception (“apply it”) to an inductive programming model and thus does not amount to significantly more than the claimed judicial exception.  See MPEP § 2106.05(f). The examiner further asserts that this additional element constitutes mere automation of manual process as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements fail to satisfy Step 2B.
            Further, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
 
(j)         The abstract idea includes the following bolded claim limitations in dependent claim 8:
receiving pre-generated facts and rules related to the automated system; and
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
prior to using the automated reasoning engine to generate the set of actions, aggregating the pre-generated facts and rules with the knowledge representation.
The examiner asserts that the additional element “using the automated reasoning engine” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f). 
            Further, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
 
(k)        The abstract idea includes the following bolded claim limitations in dependent claim 9:
using the automated reasoning engine to generate a suggested modification to automated system design parameters;
The examiner asserts that the additional element “using the automated reasoning engine” constitutes mere instructions to apply the claimed judicial exception (“apply it”) and thus does not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f). 
transmitting the suggested modification to one or more engineers.
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
            Further, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
 
(l)         Dependent claim 11:
a plurality of engineering stations, wherein each engineering station executes an instance of the cognitive system and an instance of the automation engineering system.
The examiner asserts that these additional elements merely limit the claimed judicial exception to a technological field (e.g., engineering stations respectively executing an instance of a cognitive system and an instance of an automation engineering system”, and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
Further, the examiner asserts that these additional elements, when considered individually and in an ordered combination, constitute mere instructions to apply the claimed judicial exception (“apply it”) and thus do not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Prong Two of Step 2A. See MPEP § 2106.05(f).
 
(m)      Dependent claim 12:
wherein each instance of the cognitive system shares the knowledge data locally extracted at the engineering station with instances of the cognitive system executed on other engineering systems.
The examiner asserts that these additional elements merely limit the claimed judicial exception to a technological field (e.g., engineering stations respectively executing an instance of a cognitive system and an instance of an automation engineering system), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
Further, the examiner asserts that these additional elements constitute mere instructions to apply the claimed judicial exception (“apply it”) and thus do not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f).
Moreover, sharing knowledge is common among human analogs.  Therefore, these additional elements constitute mere automation of manual process as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements fail to satisfy Step 2B.
            Further, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements, when considered individually and in an ordered combination, are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
 
(n)       Dependent claim 13:
a server computing system executes an instance of the cognitive system and an instance of the automation engineering system, wherein the server computing system is configured to provide a plurality of users with simultaneous access to the cognitive system and the automation engineering system.
The examiner asserts that these additional elements merely limit the claimed judicial exception to a technological field (e.g., a server computing system executing an instance of a cognitive system and an instance of an automation engineering system), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
Further, the examiner asserts that these additional elements constitute mere instructions to apply the claimed judicial exception (“apply it”) and thus do not amount to significantly more than the claimed judicial exception.  Therefore, this limitation, when analyzed individually, fails to satisfy Step 2B. See MPEP § 2106.05(f).
Moreover, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements, when considered individually and in an ordered combination, are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
 
(o)       Dependent claim 15:
wherein reconfiguration of the real-time execution system comprises providing executable instructions to one or more of a real-time scheduler and a resource manager included in the real-time execution system.
The examiner asserts that this additional element constitutes mere automation of manual process as in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Therefore, the examiner asserts that these additional elements, when analyzed individually and in an ordered combination, fail to satisfy Step 2B.
 
(p)       Dependent claim 16:
wherein the records of human-computer interaction comprise one or more of parameter values, operation goals, commands, operational constraints, and priorities related to the physical system.
The examiner notes that this limitation merely concerns data (“the records”) and recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
Therefore, claim 16 fails to amount to significantly more than the claimed judicial exception and thus fails to satisfy Prong Two of Step 2A.
 
(q)       Dependent claim 17:
a real-time communication network connecting the plurality of computing devices and used to acquire the knowledge data from the other computing devices.
The examiner asserts that these additional elements merely limit the claimed judicial exception to a technological field (e.g., a real-time communication network connecting a plurality of computing devices), and that "[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer".  See Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d1636, 1639 (Fed. Cir. 2015).
Further, the examiner asserts that these additional elements constitute mere instructions to apply the claimed judicial exception (“apply it”) and thus do not amount to significantly more than the claimed judicial exception.  Therefore, this additional element, when analyzed individually and as an ordered combination, fails to satisfy Step 2B. See MPEP § 2106.05(f).
 
(r)        Dependent claim 18:
wherein the additional knowledge data comprises an identification of a cyber-attack on the other computing devices.
The examiner notes that this limitation merely concerns data (“the additional knowledge data”) and recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
Therefore, the additional element recited in claim 18 fails to amount to significantly more than the claimed judicial exception and thus fails to satisfy Step 2B.
 
(s)        Dependent claim 19:
determine that a particular computing device included in the other computing devices has been compromised by a cyber-attacked based on the additional knowledge data received from the particular computing device; and
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
Therefore, the additional element recited in claim 19 fails to amount to significantly more than the claimed judicial exception and thus fails to satisfy Step 2B.
generate a new set of actions for reconfiguring the real-time execution system on the compromised device based on the knowledge representation.
The examiner notes that this limitation recites only an abstract idea (see Prong One Step 2A analysis above) without reciting any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.
Moreover, these additional elements, when considered as an ordered combination, “‘[a]dd nothing … that is not already present when the steps are considered separately’".  Mayo, 566 U.S. at 79, 101 USPQ2d at 1972.  Therefore, these additional elements, when considered individually and in an ordered combination, are thus insufficient to quality as significantly more than the claimed judicial exception as held by the U.S. Supreme Court in Mayo and the Federal Circuit in Bilski v.Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010).
Therefore, the additional element recited in claim 19 fails to amount to significantly more than the claimed judicial exception and thus fails to satisfy Prong Two of Step 2A.
As such, the additional elements recited in claims 1-19, when analyzed individually and in an ordered combination, do not amount to significantly more than the claimed judicial exception of making a recommendation based on knowledge learned by reviewing documents into a practical application and thus fail to satisfy Step 2B.
            Consequently, claims 1-19 are directed to a judicial exception without reciting additional elements that amount to significantly more than the claimed judicial exception and are thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
 
9.       Claims 1-2, 4-6; 8, 10, and 13 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akella US9092802B1 with issue date of July 28, 2015 (hereinafter Akella).
 
With respect to claim 1, Akella teaches:
A computer-implemented method for generating a deployment for an automated system based on system knowledge, the method comprising: receiving user inputs comprising engineering documents and records of human-computer interactions; (Col. 2, ll. 12-17: “Provided are methods and systems for knowledge extraction that involve using analytical approaches and combining the analytical approaches with one or more knowledge processes. In some embodiments, these knowledge processes may be related to human-human interaction, device-human interaction, and device-device interaction.”  The examiner notes that the aforementioned “knowledge processes” pertaining to “device-human interaction” teaches “engineering documents and records of human-computer interactions, and that Akella thus teaches this limitation.)
            extracting knowledge data from the user inputs; (Col. 2, ll. 32-37: “The knowledge may be extracted from structured or from unstructured data types. These may also be implemented in real time, and may rely on in-memory approaches. Some examples of such data types include numerical data, geo-spatial data, social network data, text, speech, image, video, music, and audio.” Col. 2, ll. 50-55: “One embodiment of the present invention may include instructions executed on a processor which extracts process information from data and stores the information in a repository. On receiving or sensing a request, based on an analysis of the request, stored process information may be selected to respond to the request.”)
            generating a knowledge representation comprising facts and rules related to the automated system based at least in part of the knowledge data; (Col. 2, ll. 21-25: “The disclosed systems may include extraction modules, meta knowledge process based behavior pattern modules, context and intent modules to characterize emergent behavior, others to generate relevance by matching context and intent”; Col. 4, ll. 52-62: “the data may be separated into different Knowledge Nugget buckets (or Knowledge Processes), types, or categories, based on the (business and/or other) processes (including enterprise, web, social, network, etc.). An exemplary Knowledge Nugget (KN) process may include a problem, cause, and solution. Similarly, an exemplary Knowledge Process (KP) may include multiple problems, causes, and solutions combined into a possibly illogical sequence, caused by out of sequence Problem, Cause, and Solution sequences from several different problems, rather than just one.”  The examiner notes “hat the business and/or other processes based on which Akella separates the extracted knowledge into KNs or KPs teach rules, and that the knowledge extracted from inputs teaches facts, and that Akella’s “relevant data”, KN, and/or KP teaches a knowledge representation.  The examiner thus asserts that Akella’s generation of KP and KN from the knowledge extracted from inputs teaches the above limitation.)
using an automated reasoning engine to generate a set of actions executable by an automation engineering system based on the knowledge representation; (Col. 5, ll. 19-25: “The resulting and associated extracted KN (or KP) in the above embodiments may be encapsulated as a combined temporal state with various data type components, which may be hierarchical (including by means of hierarchical Bayesian statistical modeling) in nature, possibly with various levels of granularity, patterns, sequences etc.”  Col. 5, ll. 40-44: “A recommendation may be made, based on the relevant data so obtained, and the utilization of a recommender, decision engine, retrieval engine, collaborative retrieval engine, or a blended use of all the above.  The combination may also be referred to as a recommender for reason of convenience.” Col. 6, ll. 53-55: “The systems and methods according to various embodiments are applicable to service centers across multiple domains”; and col. 24, ll. 56-57: “[v]arious embodiments of a service center example include the SRAR for automation, which may be used for improving productivity of a service center.” The examiner notes that Akella’s Bayesian statistical modeling teaches an automated reasoning engine, and recommendation for automation teaches a set of actions executable by an automation system.)
generating an automated system deployment based at least in part on the set of actions; (Col. 7, ll. 63-67 “The action/recommendation engine may consume data in real time, use the data from the compressed relevance model, and generate actions or alerts. The actions or alerts may include recommendations to users (such as dynamic, social, etc.), prognostic events, etc.”) Col. 6, ll. 53-55: “The systems and methods according to various embodiments are applicable to service centers across multiple domains”; and col. 24, ll. 56-57: “[v]arious embodiments of a service center example include the SRAR for automation”. The examiner notes that in addition to recommendations/actions, the aforementioned alerts and/or prognostic events, etc. that may be applied to an automation system teaches an automated system deployment.)
implementing the automated system deployment on the automated system. (Col. 4, ll. 4-15: “Provided are methods and systems for knowledge extraction that involves using analytical approaches and combining the analytical approaches with one or more knowledge processes. These knowledge extraction systems may be implemented for automotive design (e.g., as an automotive design system), for semiconductor yield management or quality control, for telecommunication purposes (having specific data usage associated analysis and functionality), Web Analytics, including social networks, ecommerce, ebusiness, information and knowledge provisioning, action recommendations via recommenders, and other applications further described below.”  Col. 2, ll. 55-67: “The systems and methods may be used in various domains and industry segments and verticals including but not limited to, automotive, aerospace, business and services such as financial, marketing, support, engineering, accounting, human resources, food, social networks and other forms of social and other media, electronics, computers, semiconductors, telecommunications, networking, smart and other mobile devices steel, web, ecommerce, ebusiness, social and other games, healthcare and medical, biotechnology, energy, automation, mechanical, chemical, biological, electrical, oil, gas, petroleum, transportation, mining, automation, manufacturing, equipment, machine tools, engines, and entertainment.” The examiner notes that Akella’s implementing the aforementioned deployment for automation of various systems described in the cited passages above teaches this limitation.)
 
With respect to claim 2, Akella teaches the method of claim 1, and Akella also teaches:
wherein the engineering documents comprise one or more of e-mails, manuals, and webpages, and (Col. 4, ll. 38-41: “The data types could be analyzed in an integrated fashion by combining various data types, e.g., numerical data, text, speech, or video data types.”  Col. 4, ll. 44-48: “the analysis may involve taking into account data context (e.g., source of data, such as email, web, phone), user context (such as being in a rush) and intent (such as purchasing an iPad), and global context (e.g. web and road traffic conditions).” Col. 36, ll. 29-30: “Business environments include many documents associated with various business functions.”  Col. 17, ll. 27-31: “Some examples of data sources include Troubleshooting Documentation/Configuration Documentation 702, Structured Knowledge Base Support Community, Discussion Threads, Blogs and Forums 706 and Service Requests from Contact Centers 704.”  The examiner notes that documents associated with various business functions and/or Troubleshooting Documentation/Configuration Documentation teach manuals.)
the method further comprises: automatically retrieving the engineering documents from one or more databases.  (Col. 4, ll. 29-32: “The knowledge extraction system may be based on a multisource data system, which means that the knowledge system may receive data from multiple different sources and the data may be in multiple different formats.” The examiner notes that Merriam-Webster defines the term “automatic” as “done or produced as if by machine”.  The examiner thus notes that Akella’s receiving the aforementioned engineering documents from multiple different sources and extracting knowledge from the received engineering documents is performed automatically.)
 
With respect to claim 4, Akella teaches the method of claim 1, and Akella also teaches:
applying a natural language processing model to the user inputs to extract the knowledge data. (Col. 19, ll. 9-15: “By characterizing every document across all support sources with appropriate keywords, engineers may quickly grasp the core issue, environment, and solution from the document before deciding to read through it or to skip it altogether. Keywords may serve as a dense summary for a document, and have the potential to help document retrieval, clustering, summarization and so on.” Col. 19, ll. 21-28: “more sophisticated algorithms are needed that may incorporate, depending on the level of sophistication required, one, some or all of the following: term statistics, Natural Language Processing (NLP), patterns, contextual features, domain knowledge, and expertise in a supervised manner for keywords extraction from domain-specific documents”.  The examiner notes that Akella’s characterizing every document to help clustering and summarization with natural language processing teaches this limitation.)
 
With respect to claim 5, Akella teaches the method of claim 1, and Akella also teaches:
wherein the knowledge data is extracted from the user inputs based at least in part on a user's manual identification of at least a portion of the knowledge data. (Col. 30, ll. 14-15: “In the SRAR example, feature generator 1012 enhances the representation of the textual information in feature space. Domain knowledge and human expertise may be combined with the bag-of-words approach to achieve a better performance. Irrelevant classes and KN or KP classes may be identified to characterize the components of the diagnostic business process and requested experts to provide indicative patterns or features they observed when reading service requests.” Table 3 in col. 30, ll. 25-52: “Features Provided by Experts”.  The examiner notes that experts providing indicative patterns or features to achieve better performance of Akella’s SRAR (Service Request Analyzer and Recommender) teaches this limitation.)
 
With respect to claim 6, Akella teaches the method of claim 1, and Akella also teaches:
wherein the knowledge representation is generated by applying one or more machines learning models to the knowledge data to generate the facts and rules related to the automated system. (Abstract: “Knowledge extraction may be based on combining analytic approaches, such as statistical and machine learning approaches.” “Machine learning techniques may be used to automatically or semi-automatically generate new topics from available documents and data, to then obtain human inputs and clarification of which topics and categories are worth labeling, thus refining and distilling knowledge.” The examiner notes that the patterns and clarification of which topics and categories are worth labeling learned by machine learning techniques teach rules, and that at least some contents in the available documents and data teach facts.  The examiner thus notes that Akella’s basing its knowledge extraction on machine learning approaches teaches the extraction of knowledge and hence the generation of the facts and rules of a knowledge representation.)
 
With respect to 8, Akella teaches the method of claim 1. Akella further teaches:
receiving pre-generated facts and rules related to the automated system; and (Col. 4, ll. 49-56: “In some embodiments where the knowledge extraction is potentially across different sources or types (which may include one or more of numerical, speech/voice, text, image, video, web clickstream), the data may be separated into different Knowledge Nugget buckets (or Knowledge Processes), types, or categories, based on the (business and/or other) processes (including enterprise, web, social, network, etc.).”  Col. 18, ll. 8-11: “A retrieval engine, a decision engine, or a recommender engine for knowledge retrieval may have a role beyond reusing the knowledge to solve other similar problems within the support service center.”  The examiner notes that at least some content of the above data sources teaches pre-generated facts, that the rules for determining relevancy among data teaches a pre-generated rule.)
prior to using the automated reasoning engine to generate the set of actions, aggregating the pre-generated facts and rules with the knowledge representation. (Col. 4, ll. 49-56: “In some embodiments where the knowledge extraction is potentially across different sources or types (which may include one or more of numerical, speech/voice, text, image, video, web clickstream), the data may be separated into different Knowledge Nugget buckets (or Knowledge Processes), types, or categories, based on the (business and/or other) processes (including enterprise, web, social, network, etc.).”  Col. 18, ll. 8-11: “A retrieval engine, a decision engine, or a recommender engine for knowledge retrieval may have a role beyond reusing the knowledge to solve other similar problems within the support service center.”  The examiner notes that Akella’s separating data including the aforementioned pre-generated facts into each of multiple different buckets or categories of relevant data teaches aggregating pre-generated facts and rules into the knowledge representation (e.g., the “relevant data” or the KN/KP buckets/categories.)
 
With respect to claim 10, Akella teaches:
A system for generating a deployment for an automated system based on system knowledge, the system comprising: a cognitive system comprising: (Abstract: “Methods and systems for knowledge extraction that involve providing analytics and blending the analytics with analysis of one or more knowledge processes are provided. Knowledge extraction may be based on combining analytic approaches, such as statistical and machine learning approaches.” The examiner notes that Akella’s system providing knowledge extraction based on machine learning teaches a cognitive system.)
a user interface module configured to receive user inputs comprising engineering documents and records of human-computer interactions, (Col. 2, ll. 12-17: “Provided are methods and systems for knowledge extraction that involve using analytical approaches and combining the analytical approaches with one or more knowledge processes. In some embodiments, these knowledge processes may be related to human-human interaction, device-human interaction, and device-device interaction.”  Col. 38, l. 4: “Input devices 1660 provide a portion of a user interface.” The examiner notes that the aforementioned “knowledge processes” pertaining to “device-human interaction” teaches “engineering documents and records of human-computer interactions, and that Akella thus teaches the above limitation.)
a knowledge extraction component configured to extract knowledge data from the user inputs, (Col. 2, ll. 32-37: “The knowledge may be extracted from structured or from unstructured data types. These may also be implemented in real time, and may rely on in-memory approaches. Some examples of such data types include numerical data, geo-spatial data, social network data, text, speech, image, video, music, and audio.” Col. 2, ll. 50-55: “One embodiment of the present invention may include instructions executed on a processor which extracts process information from data and stores the information in a repository. On receiving or sensing a request, based on an analysis of the request, stored process information may be selected to respond to the request.” The examiner notes that Akella’s system or process that performs the knowledge extraction teaches this limitation.)
a knowledge representation component configured to generate a knowledge representation from the data comprising facts and rules related to the automated system, and (Col. 4, ll. 52-62: “the data may be separated into different Knowledge Nugget buckets (or Knowledge Processes), types, or categories, based on the (business and/or other) processes (including enterprise, web, social, network, etc.). An exemplary Knowledge Nugget (KN) process may include a problem, cause, and solution. Similarly, an exemplary Knowledge Process (KP) may include multiple problems, causes, and solutions combined into a possibly illogical sequence, caused by out of sequence Problem, Cause, and Solution sequences from several different problems, rather than just one.”  The examiner notes that the business and/or other processes based on which Akella separates the extracted knowledge into KNs or KPs teach rules, and that the knowledge extracted from inputs teaches facts, and that Akella’s KN and/or KP teaches a knowledge representation.  The examiner further notes that Akella’s system and/or process that generates the knowledge representation teaches a knowledge representation component.  The examiner thus asserts that Akella’s generation of KP and KN from the knowledge extracted from inputs teaches the above limitation.)
an automated reasoning engine configured to generate a set of actions executable by an automation engineering system based on the knowledge representation; and (Col. 5, ll. 19-25: “The resulting and associated extracted KN (or KP) in the above embodiments may be encapsulated as a combined temporal state with various data type components, which may be hierarchical (including by means of hierarchical Bayesian statistical modeling) in nature, possibly with various levels of granularity, patterns, sequences etc.”  Col. 5, ll. 40-44: “A recommendation may be made, based on the relevant data so obtained, and the utilization of a recommender, decision engine, retrieval engine, collaborative retrieval engine, or a blended use of all the above.  The combination may also be referred to as a recommender for reason of convenience.” Col. 6, ll. 53-55: “The systems and methods according to various embodiments are applicable to service centers across multiple domains”; and col. 24, ll. 56-57: “[v]arious embodiments of a service center example include the SRAR for automation, which may be used for improving productivity of a service center.” The examiner notes that Akella’s Bayesian statistical modeling teaches an automated reasoning engine, and recommendation for automation teaches a set of actions executable by an automation system.)
an automation engineering system configured to: generate an automated system deployment based at least in part on the set of actions, and (Col. 7, ll. 63-67 “The action/recommendation engine may consume data in real time, use the data from the compressed relevance model, and generate actions or alerts. The actions or alerts may include recommendations to users (such as dynamic, social, etc.), prognostic events, etc.”) Col. 6, ll. 53-55: “The systems and methods according to various embodiments are applicable to service centers across multiple domains”; and col. 24, ll. 56-57: “[v]arious embodiments of a service center example include the SRAR for automation”. The examiner first notes that Akella’s system that executes at least its action/recommendation engine or the engine itself teaches an automation engineering system.  The examiner notes that in addition to recommendations/actions, the aforementioned alerts and/or prognostic events, etc. that may be applied to a service center for automation teaches an automated system deployment.) 
implement the automated system deployment on the automated system. (Col. 4, ll. 4-15: “Provided are methods and systems for knowledge extraction that involves using analytical approaches and combining the analytical approaches with one or more knowledge processes. These knowledge extraction systems may be implemented for automotive design (e.g., as an automotive design system), for semiconductor yield management or quality control, for telecommunication purposes (having specific data usage associated analysis and functionality), Web Analytics, including social networks, ecommerce, ebusiness, information and knowledge provisioning, action recommendations via recommenders, and other applications further described below.”  Col. 2, ll. 55-67: “The systems and methods may be used in various domains and industry segments and verticals including but not limited to, automotive, aerospace, business and services such as financial, marketing, support, engineering, accounting, human resources, food, social networks and other forms of social and other media, electronics, computers, semiconductors, telecommunications, networking, smart and other mobile devices steel, web, ecommerce, ebusiness, social and other games, healthcare and medical, biotechnology, energy, automation, mechanical, chemical, biological, electrical, oil, gas, petroleum, transportation, mining, automation, manufacturing, equipment, machine tools, engines, and entertainment.” The examiner notes that Akella’s implementing the aforementioned deployment for automation of various systems described in the cited passages above teaches this limitation.)
 
With respect to claim 13, Akella teaches the system of claim 10, and Akella further teaches:
a server computing system executes an instance of the cognitive system and an instance of the automation engineering system, (Col. 38, ll. 21-24: “The components contained in the computer system 1600 of FIG. 16 are those typically found in computer systems that may be suitable for use with embodiments of the present invention”. The examiner notes that Akella was cited to teach the cognitive system and the automation engineering system recited in the base claim, and that the aforementioned server for implementing Akella’s invention teaches this limitation.)
wherein the server computing system is configured to provide a plurality of users with simultaneous access to the cognitive system and the automation engineering system. (Col. 37, ll. 35-38: “FIG. 16 illustrates an illustrative computing system 1600 that may be used to implement an embodiment of the present invention. System 1600 of FIG.16 may be implemented in the context of user devices both mobile and nonmobile, Internet, Internet cloud (private or public)” The examiner notes that Akella’s implementing its invention on a computing system in the context of Internet or Internet cloud teaches providing simultaneous access to multiple users as recited in claim 13.)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
10.       Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella US9092802B1 with issue date of July 28, 2015 (hereinafter Akella) in view of Hosbettu et al. US PGPub 20170228119 with publication date of Aug. 10, 2017 (hereinafter Hosbettu).
With respect to claim 3, Akella teaches the method of claim 1 but does not appear to explicitly teach:
monitoring human-computer interactions with at least one human-machine interface in the automated system to generate the records of human-computer interactions.
Hosbettu does, however, teach:
monitoring human-computer interactions with at least one human-machine interface in the automated system to generate the records of human-computer interactions. (¶ [0005]: “The method may further include obtaining, via the hardware processor using the monitoring program, a screen capture image of the one or more graphical user interfaces”; and “The method may also include identifying, via the hardware processor, a subset of the stored one or more sequences of user interactions as yielding a successful outcome.” ¶ [0020]: “The system may capture and subsequently perform a task in an optimal correct path based on training, and then it may also guide the user, monitor the user's actions, and suggest to the user optimal paths or processes.”  The examiner notes that Hosbettu’s monitoring user actions with a monitoring program and storing sequences of user interactions with a user interface teach this limitation.)
Akella and Hosbettu are analogous art because both pertain to automation of a system using machine learning techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Akella’s “methods and systems for knowledge extraction” for “automation” (Akella at Abstract and col. 2, ll. 55-67) with Hosbettu’s “process automation model” (Hosbettu at Abstract) in order to improve Akella’s “methods and systems for knowledge extraction” for “automation” with Hosbettu’s “process automation model,” to  “identify goals, optimal paths to accomplish the goals, error scenarios etc.” and to “capture and subsequently perform a task in an optimal correct path based on training,” and to “guide the user, monitor the user's actions, and suggest to the user optimal paths or processes.” (Hosbettu at ¶ [0020]). 
 
11.       Claim(s) 7, 9, 11-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella US9092802B1 with issue date of July 28, 2015 (hereinafter Akella) in view of Lamparter et al. US PGPub 20170017221 with publication date of Jan. 19, 2017  (hereinafter Lamparter).
 
With respect to claim 7, Akella teaches the method of claim 1, and Akella further teaches: wherein the knowledge representation is generated at least in part using a process: (Col. 7, ll. 63-67 “The action/recommendation engine may consume data in real time, use the data from the compressed relevance model, and generate actions or alerts. The actions or alerts may include recommendations to users (such as dynamic, social, etc.), prognostic events, etc.”  The examiner notes that Akella’s action/recommendation engine that generates recommendations and actions teaches a process.)
Akella does not appear to explicitly teach:
wherein the knowledge representation is generated at least in part using a process comprising: applying an inductive programming model to generate one or more rules based on the knowledge data;
generating executable code based on the one or more rules; and
using the executable code to generate the facts and rules related to the automated system.
Lamparter does, however, teach:
wherein the knowledge representation is generated at least in part using a process comprising: applying an inductive programming model to generate one or more rules based on the knowledge data; (¶ [0036]: “Because the Automated Reasoner 245 can be dynamically configured, it may be used to provide additional functionality not available on static systems. For example, the learning of improved monitoring and alarming functions becomes possible. New knowledge can be detected based on historic data. For example, rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process.” ¶ [0035]: “Examples of automated reasoning algorithms that may be implemented by the Automated Reasoner 245 included, without limitation, deductive reasoning with classical logics and calculi, fuzzy logic, rule engines and logic programming, model checking, Bayesian inference and inductive reasoning methods including machine learning methods.” The examiner notes that inductive reasoning methods teach an inductive programming model, and that Lamparter’s Automate Reasoner’s learning new rules and/or rule parameters teaches the above limitation.)
generating executable code based on the one or more rules; and (¶ [0034]: “The Data Analytics Component 205 comprises a set of data analysis algorithms that process the current or past process images (queried from the historian)”; and “algorithms may be specified via a model which can be deployed during runtime on the device”.  ¶ [0035]: “The Automated Reasoner 245 includes at least one reasoning model (implemented in C, C++, Java, etc.) that can be dynamically configured by a declarative knowledge model (e.g. ontology in RDF/OWL standard, predictive model expressed using PMML standard, rules expressed via RIF standard).” The examiner notes that Lamparter’s model specifying algorithms to process data and/or dynamic configuration of its Automated Reasoner based on the new rules and/or rule parameters teaches the above limitation.)
using the executable code to generate the facts and rules related to the automated system. (¶ [0036]: “rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process.”  The examiner notes that a rule that correlates a quality problem with a manufacturing process based upon the aforementioned newly learned rules or rule parameters teaches generating the rules, and that the detection of quality problems in a manufacturing process with the newly learned rules and/or rule parameters by Lamparter’s Automated Reasoner (245) or Data Analytics Component (205) teaches generating the facts.)
Akella and Lamparter are analogous art because both pertain to automation of a system using machine learning techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Akella’s “methods and systems for knowledge extraction” for “automation” (Akella at Abstract and col. 2, ll. 55-67) with Lamparter’s “Automated Reasoner” (Lamparter at ¶ [0036]) in order to improve Akella’s “methods and systems for knowledge extraction” for “automation” with Lamparter’s “Automated Reasoner 245” so as “to provide additional functionality not available on static systems” with which “analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block).” (Lamparter at ¶ [0029]). 
 
With respect to claim 9, Akella teaches the method of claim 1, and Akella further teaches:
transmitting the suggested modification to one or more engineers. (col. 5, ll. 49-54: “The disclosed methods and systems may assist users (e.g. marketing personnel, telecommunication firm employees, or service engineers in service centers) in obtaining pertinent information from, for example, patterns developed from related and already solved problems or service cases when responding to a new request.” Col. 24, ll. 19-24: “second level engineers 906 may need to process many details provided in service requests (available from service request database 910) to extract the knowledge. However, manual extraction of the KN or KP is time-consuming and difficult work for second level engineers”; and Col. 24, ll. 27-30: “Hence, automation or semi-automation of KN or KP extraction process by data mining techniques provides an effective way to improve the productivity of engineers”. The examiner notes that Akella’s sending a knowledge nugget (KN) or a knowledge process (KP) that includes a recommendation/action to the aforementioned engineers teaches this limitation.)
Akella does not appear to explicitly teach:
using the automated reasoning engine to generate a suggested modification to automated system design parameters;
Lamparter does, however, teach:
using the automated reasoning engine to generate a suggested modification to automated system design parameters; (¶ [0036]: “New knowledge can be detected based on historic data. For example, rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process.”  The examiner notes that Lamparter’s detecting new knowledge such as new rules and/or new parameter values teaches generating a suggested modification to automated system design parameters.)
Akella and Lamparter are analogous art because both pertain to automation of a system using machine learning techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Akella’s “methods and systems for knowledge extraction” for “automation” (Akella at Abstract and col. 2, ll. 55-67) with Lamparter’s “Automated Reasoner” (Lamparter at ¶ [0036]) in order to improve Akella’s “methods and systems for knowledge extraction” for “automation” with Lamparter’s “Automated Reasoner 245” so as “to provide additional functionality not available on static systems” with which “analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block).” (Lamparter at ¶ [0029]). 
 
With respect to claim 11, Akella teaches the system of claim 10, and Akella further teaches:
an engineering station, wherein each engineering station executes an instance of the cognitive system and an instance of the automation engineering system. (Akella at col. 37, ll. 34-36: “FIG. 16 illustrates an illustrative computing system 1600 that may be used to implement an embodiment of the present invention.” Col. 38, 25-29: “the computer system 1600 of FIG. 16 can be a personal computer, hand held computing device, telephone, mobile computing device, workstation, server, minicomputer, mainframe computer, or any other computing device.” The examiner first notes that Akella’s methods for knowledge extraction based on machine learning approaches and action / recommendation engine respective teaches a cognitive system and an automation engineering system.  See citations and rationales for claim 10 immediately above. The examiner thus notes that Akella’s computing system 1600 thus teaches an engineering station that executes an instance of the cognitive system and an instance of the automation engineering system.)
Akella does not appear to explicitly teach that its engineering station encompasses a plurality of engineering stations.
Lamparter does, however, teach a plurality of engineering stations (FIG. 1 and ¶¶ [0026]: “FIG. 1 provides a system view of an Intelligent PLC integrated into an automation system 100”; “This example conceptually partitions the industrial environment into a Production Layer 105, a Control Layer 110, and an IT Layer 115”; “Using the Intelligent PLCs 110E and 110F, the system 100 illustrated in FIG. 1 pushes many of these data handling functions down to the Control Layer 110. For example, in some embodiments, historian capabilities such as efficient data compression for time-series data and intelligent filtering of data may be implemented directly on the Intelligent PLCs 110E and 110F”; and “the Intelligent PLCs 110E and 110F provide data analytics functionality directly on their respective device, thus increasing machine and process efficiency”. The examiner notes that the PLCs 110E and 110F and/or the devices in the control layer and/or IT layer teaches the above limitation.  Refer to Lamparter’s ¶¶ [0027]-[0029] for further details.) 
Akella and Lamparter are analogous art because both pertain to automation of a system using machine learning techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Akella’s “methods and systems for knowledge extraction” for “automation” (Akella at Abstract and col. 2, ll. 55-67) with Lamparter’s “Automated Reasoner” (Lamparter at ¶ [0036]) in order to improve Akella’s “methods and systems for knowledge extraction” for “automation” with Lamparter’s “Automated Reasoner 245” so as “to provide additional functionality not available on static systems” with which “analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block).” (Lamparter at ¶ [0029]). 
 
With respect to claim 12, Akella teaches the system of claim 11 but does not appear to explicitly teach:
wherein each instance of the cognitive system shares the knowledge data locally extracted at the engineering station with instances of the cognitive system executed on other engineering systems.
Lamparter does, however, teach:
wherein each instance of the cognitive system shares the knowledge data locally extracted at the engineering station with instances of the cognitive system executed on other engineering systems. (¶ [0029]: “The Intelligent PLCs 110E and 110F may enrich data using additional context dimensions compared to state of the art systems”; and “the system 100 introduces a distributed data sharing system in the Control Layer 110 and integrates with external Big Data infrastructures. Thus, applications can access all required data independent from storage location.” The examiner notes that a PLC in Lamparter enrich data using additional context dimensions teaches locally extracted data, and that Lamparter’s distributed data sharing system teaches multiple PLCs (multiple instances of cognitive system) sharing the knowledge data as claimed.)
Akella and Lamparter are analogous art because both pertain to automation of a system using machine learning techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Akella’s “methods and systems for knowledge extraction” for “automation” (Akella at Abstract and col. 2, ll. 55-67) with Lamparter’s “Automated Reasoner” (Lamparter at ¶ [0036]) in order to improve Akella’s “methods and systems for knowledge extraction” for “automation” with Lamparter’s “Automated Reasoner 245” so as “to provide additional functionality not available on static systems” with which “analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block).” (Lamparter at ¶ [0029]). 
 
With respect to claim 14, Akella teaches:
A system for performing cognitive tasks related to an automation system in a dispersed manner, the system comprising; a plurality of computing devices, each computing device comprising: (Col. 4, ll. 18-21: “More broadly, the described systems and methods may optimize or enhance the effectiveness and productivity of knowledge or information delivery systems, including those which integrate crowd Sourced human and Software analytics.” FIG. 9 illustrates “second level engineers” (906) and “first level engineers” (904) that respectively use various aspects of Akella’s invention that “improve the productivity of engineers 904 and 906”.  See col. 24, ll. 1-30 for more details. The examiner notes that computing devices of the aforementioned engineers teach a plurality of computing device each of which implements Akella’s invention.)
a real-time execution system that generates input/output signals, and (Akella at col. 2, ll. 12-34: “Provided are methods and systems for knowledge extraction that involve using analytical approaches and combining the analytical approaches with one or more knowledge processes”; and “These may also be implemented in real time”. The examiner notes that Akella’s real-time implementation of its invention teaches a real-time execution system that generates outputs (e.g., recommendations / actions) that are transmitted in the form of input/output signals and thus teaches a real-time execution system that generates input/output signals.)
a cognitive system configured to: (Abstract: “Methods and systems for knowledge extraction that involve providing analytics and blending the analytics with analysis of one or more knowledge processes are provided. Knowledge extraction may be based on combining analytic approaches, such as statistical and machine learning approaches.” The examiner notes that Akella’s system providing knowledge extraction based on machine learning teaches a cognitive system.)
extracting knowledge data from records of human-computer interaction; (Col. 2, ll. 32-37: “The knowledge may be extracted from structured or from unstructured data types. These may also be implemented in real time, and may rely on in-memory approaches. Some examples of such data types include numerical data, geo-spatial data, social network data, text, speech, image, video, music, and audio.” Col. 2, ll. 50-55: “One embodiment of the present invention may include instructions executed on a processor which extracts process information from data and stores the information in a repository. On receiving or sensing a request, based on an analysis of the request, stored process information may be selected to respond to the request.” The examiner notes that Akella’s system or process that performs the knowledge extraction teaches this limitation.)
acquiring additional knowledge data from one or more other computing devices included in the plurality of computing devices, (Col. 5, ll. 25-29: “This KN (or KP) capture and matching of the extracted “metadata” of context and intent of any individual or user (resulting in relevant information and action provisioning) could be then be continually updated as more information is available” Col. 4, ll. 29-31: “The knowledge extraction system may be based on a multisource data system, which means that the knowledge system may receive data from multiple different sources and the data may be in multiple different formats.” The examiner notes that Akella’s continually updating the knowledge nuggets and/or knowledge processes as more information becomes available teaches this limitation.)
generating a knowledge representation comprising facts and rules related to the physical system based at least in part of the knowledge data and the additional knowledge data, (Col. 2, ll. 21-25: “The disclosed systems may include extraction modules, meta knowledge process based behavior pattern modules, context and intent modules to characterize emergent behavior, others to generate relevance by matching context and intent”; Col. 4, ll. 52-62: “the data may be separated into different Knowledge Nugget buckets (or Knowledge Processes), types, or categories, based on the (business and/or other) processes (including enterprise, web, social, network, etc.). An exemplary Knowledge Nugget (KN) process may include a problem, cause, and solution. Similarly, an exemplary Knowledge Process (KP) may include multiple problems, causes, and solutions combined into a possibly illogical sequence, caused by out of sequence Problem, Cause, and Solution sequences from several different problems, rather than just one.”  The examiner notes “hat the business and/or other processes based on which Akella separates the extracted knowledge into KNs or KPs teach rules, and that the knowledge extracted from inputs teaches facts, and that Akella’s “relevant data”, KN, and/or KP teaches a knowledge representation.  The examiner thus asserts that Akella’s generation of KP and KN from the knowledge extracted from inputs teaches the above limitation.)
using an automated reasoning engine to generate a set of actions based on the knowledge representation, and (Col. 5, ll. 19-25: “The resulting and associated extracted KN (or KP) in the above embodiments may be encapsulated as a combined temporal state with various data type components, which may be hierarchical (including by means of hierarchical Bayesian statistical modeling) in nature, possibly with various levels of granularity, patterns, sequences etc.”  Col. 5, ll. 40-44: “A recommendation may be made, based on the relevant data so obtained, and the utilization of a recommender, decision engine, retrieval engine, collaborative retrieval engine, or a blended use of all the above.  The combination may also be referred to as a recommender for reason of convenience.” Col. 6, ll. 53-55: “The systems and methods according to various embodiments are applicable to service centers across multiple domains”; and col. 24, ll. 56-57: “[v]arious embodiments of a service center example include the SRAR for automation, which may be used for improving productivity of a service center.” The examiner notes that Akella’s Bayesian statistical modeling teaches an automated reasoning engine, and that generating a recommendation for automation teaches using an automated reasoning engine to generate a set of actions for the real-time execution system based on the knowledge representation.)
executing the set of actions. (Col. 4, ll. 4-15: “Provided are methods and systems for knowledge extraction that involves using analytical approaches and combining the analytical approaches with one or more knowledge processes. These knowledge extraction systems may be implemented for automotive design (e.g., as an automotive design system), for semiconductor yield management or quality control, for telecommunication purposes (having specific data usage associated analysis and functionality), Web Analytics, including social networks, ecommerce, ebusiness, information and knowledge provisioning, action recommendations via recommenders, and other applications further described below.”  Col. 2, ll. 55-67: “The systems and methods may be used in various domains and industry segments and verticals including but not limited to, automotive, aerospace, business and services such as financial, marketing, support, engineering, accounting, human resources, food, social networks and other forms of social and other media, electronics, computers, semiconductors, telecommunications, networking, smart and other mobile devices steel, web, ecommerce, ebusiness, social and other games, healthcare and medical, biotechnology, energy, automation, mechanical, chemical, biological, electrical, oil, gas, petroleum, transportation, mining, automation, manufacturing, equipment, machine tools, engines, and entertainment.” The examiner notes that Akella’s deploying its invention for automation of various systems in various fields described above teaches this limitation.)
The examiner notes that Akella’s real-time implementation of its invention teaches a real-time execution system that generates outputs (e.g., recommendations / actions) that are transmitted in the form of input/output signals and thus teaches a real-time execution system that generates input/output signals.  The examiner further notes that Akella’s Bayesian statistical modeling teaches an automated reasoning engine, and that Akella’s generating a recommendation for automation teaches using an automated reasoning engine to generate a set of actions for the real-time execution system based on the knowledge representation.
Akella does not appear to explicitly teach:
a system that generates input/output signals for controlling a physical system, and
using an automated reasoning engine to generate a set of actions for reconfiguring the real-time execution system based on the knowledge representation, and
Lamparter does, however, teach:
a system that generates input/output signals for controlling a physical system, and (Abstract: “A method of operating an intelligent programmable logic controller over a plurality of scan cycles includes the intelligent programmable logic controller executing a control program and one or more reasoning algorithms for analyzing data received and transmitted by the intelligent programmable logic controller.” ¶ [0003]: “PLCs are utilized in various industrial settings to control automation systems.” The examiner notes that Lamparter’s PLCs controlling automation systems teach the above limitations.)
using an automated reasoning engine to generate a set of actions for reconfiguring the real-time execution system based on the knowledge representation, and (¶ [0035]: “The Automated Reasoner 245 includes at least one reasoning model (implemented in C, C++, Java, etc.) that can be dynamically configured by a declarative knowledge model”; ¶ [0036]: “Because the Automated Reasoner 245 can be dynamically configured, it may be used to provide additional functionality not available on static systems”; “For example, the learning of improved monitoring and alarming functions becomes possible. New knowledge can be detected based on historic data. For example, rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process. These rules can be dynamically deployed in the rule engine and are used automatically in the next control cycle.” The examiner notes that Lamparter’s dynamically configuring its at least one reasoning model in its Automated Reasoner (245) by a knowledge model so that its Automated Reasoner is used to provide additional functionality (e.g., providing improved monitoring functions, alarming functions, new knowledge, detection of quality problems with newly learned rules or rule parameters, etc.) teaches this limitation.)
Akella and Lamparter are analogous art because both pertain to automation of a system using machine learning techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Akella’s “methods and systems for knowledge extraction” for “automation” (Akella at Abstract and col. 2, ll. 55-67) with Lamparter’s “Automated Reasoner” (Lamparter at ¶ [0036]) in order to improve Akella’s “methods and systems for knowledge extraction” for “automation” with Lamparter’s “Automated Reasoner 245” so as “to provide additional functionality not available on static systems” with which “analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block).” (Lamparter at ¶ [0029]). 
 
With respect to claim 15, Akella teaches the system of claim 14 but does not appear to explicitly teach:
wherein reconfiguration of the real-time execution system comprises providing executable instructions to one or more of a real-time scheduler and a resource manager included in the real-time execution system.
Lamparter does, however, teach:
wherein reconfiguration of the real-time execution system comprises providing executable instructions to one or more of a real-time scheduler and a resource manager included in the real-time execution system. (¶ [0024]: “the present disclosure describes a PLC-based infrastructure for ‘injecting’ custom knowledge into the automation system. It supports flexible deployment of data models and analytics on automation system controllers. It uses declarative representation of knowledge about data and analytics to dynamically configure a generic data provisioning and analytics component with domain/custom and device specific algorithms during runtime of the automation system.” ¶ [0010]: “The various execution steps described above with respect to the aforementioned method may be distributed across the hardware processing resources of the intelligent programmable logic controller in a variety of ways”; and “the method further includes the intelligent programmable logic controller executing the control program using a first core of a processor included in the intelligent programmable logic controller. The reasoning algorithms may then be dynamically modified using a second core of the processor included in the intelligent programmable logic controller.” ¶ [0054]: “the disclosed technology may be used to reduce maintenance downtime of production line as knowledge can be updated during operation.” The examiner notes that Lamparter’s instructions to dynamically configuring its provisioning and analytic components during runtime or during a downtime event teaches instructions to a real-time scheduler, and that Lamparter’s instructions for dynamically modifying its reasoning algorithms for different processor core or different PLC teaches instructions to a resource manager.)
 
Akella and Lamparter are analogous art because both pertain to automation of a system using machine learning techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Akella’s “methods and systems for knowledge extraction” for “automation” (Akella at Abstract and col. 2, ll. 55-67) with Lamparter’s “Automated Reasoner” (Lamparter at ¶ [0036]) in order to improve Akella’s “methods and systems for knowledge extraction” for “automation” with Lamparter’s “Automated Reasoner 245” so as “to provide additional functionality not available on static systems” with which “analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block).” (Lamparter at ¶ [0029]). 
 
With respect to claim 16, Akella teaches the system of claim 14, and Akella further teaches:
wherein the records of human-computer interaction comprise one or more of parameter values, operation goals, commands, operational constraints, and priorities related to the physical system. (Col. 2, ll. 12-17: “Provided are methods and systems for knowledge extraction that involve using analytical approaches and combining the analytical approaches with one or more knowledge processes. In some embodiments, these knowledge processes may be related to human-human interaction, device-human interaction, and device-device interaction.”  1. Properties related to the physical system: “The recommendation concerns possible choices of remaining data capacity usage, user by user, device, application, based on mined and learnt user needs.” 2. Parameter value: “The recommender may be modified, from being a static one, to one with open loop feedback based on updates, or a closed loop feedback, based on updates and an assessment, estimation, and incorporation of the impact of the feedback on the recommender's subsequent recommendations. This may be achieved through sample path based or other approaches for fast recommender computations, with sketch methods for principled approximations to speed up value function, Q-function and other computations, and action/recommendation determination using these values.” 3. Operational goals: “An illustrative system is described herein that provides a text analytics system, e.g., a Service Request Analyzer and Recommender (SRAR), designed to improve the productivity in an enterprise service center for computer network diagnostics and support.” 4. Commands: “Most of this information may be recorded as unstructured text as the content consists of internal or external email correspondence, a written description of a phone conversation, or the text output to a command from a device.” 5. Operational constraints: “In some embodiments, the analysis may involve taking into account data context (e.g., source of data, such as email, web, phone), user context (such as being in a rush) and intent (such as purchasing an iPad), and global context (e.g. web and road traffic conditions).” The examiner notes that web and road traffic conditions teaches operational constraints.)
 
With respect to claim 17, Akella teaches the system of claim 14, and Akella further teaches:
a real-time communication network connecting the plurality of computing devices and used to acquire the knowledge data from the other computing devices. (Akella at col. 2, ll. 12-34: “Provided are methods and systems for knowledge extraction that involve using analytical approaches and combining the analytical approaches with one or more knowledge processes”; and “These may also be implemented in real time”. FIG. 18A illustrates a “push/pull” network that acquires “large data feeds” from partner data feeds, public data feeds, etc., “small/medium data feeds” from sources such as Yelp, Facebook, etc., “content sources,” etc. into the BidData Store” in the Extraction / Modeling Engine. The examiner notes that Akella’s teaching that its invention including the aforementioned push/pull network may be implemented in real time teaches this limitation.)
 
12.       Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella US9092802B1 with issue date of July 28, 2015 (hereinafter Akella) in view of Lamparter et al. US PGPub 20170017221 with publication date of Jan. 19, 2017  (hereinafter Lamparter) and further in view of Brandt et al. US PGPub 20130031037 with publication date of January 31, 2013  (hereinafter Brandt).
 
With respect to claim 18, Akella modified by Lamparter teaches the system of claim 14 but does not appear to explicitly teach:
wherein the additional knowledge data comprises an identification of a cyber-attack on the other computing devices.
Brandt does, however, teach:
wherein the additional knowledge data comprises an identification of a cyber-attack on the other computing devices. (¶ [0057]: “For example, automation assets carrying a high risk of injury to personnel or having the potential to compromise the integrity of a manufactured product if operated abnormally (as may result from a network security breach) can be identified as high-risk assets in the factory data.” The examiner notes that Brandt’s automation assets teach the other computing devices, and that the identification of compromised assets as high-risk assets teaches the claimed limitation.)
Akella, Lamparter, and Brandt are analogous art because all three references pertain to automation of a system using machine learning or artificial intelligence techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Akella’s “systems for knowledge extraction” for “automation” (Akella at Abstract and col. 2, ll. 55-67) modified by Lamparter’s “Automated Reasoner” (Lamparter at ¶ [0036]) with Brbandt’s “electronic and network security in an industrial automation system” (Brandt at ¶ [0083]) in order to improve Akella’s “systems for knowledge extraction” modified by Lamparter’s “Automated Reasoner” (Lamparter at ¶ [0036]) so as to “monitor the network traffic in a manner that considers the unique operations and data traffic patterns of automation systems in general. For example, during the training period, pattern monitoring component 908 can monitor the periodic data traffic between a controller on the network (e.g., a PLC, PAC, etc.) and the I/O modules or field devices that interface with the controller over the plant network 908” (Brandt at ¶ [0084]) for “facilitating automation security in a networked-based industrial controller environment. (Brandt at Abstract). 
 
With respect to claim 19, Akella modified by Lamparter teaches the system of claim 14 but does not appear to explicitly teach:
the cognitive system is further configured to: determine that a particular computing device included in the other computing devices has been compromised by a cyber-attacked based on the additional knowledge data received from the particular computing device; and
generate a new set of actions for reconfiguring the real-time execution system on the compromised device based on the knowledge representation.
Brandt does, however, teach:
the cognitive system is further configured to: determine that a particular computing device included in the other computing devices has been compromised by a cyber-attacked based on the additional knowledge data received from the particular computing device; and (¶ [0055]: “The validation tools also perform periodic or monitored assessments within the system 200 to determine if potential network threats or attacks are at hand.” ¶ [0057]: “The security analyzer 400 can be an automated process, application, component, and/or tool that generates a set of security guidelines or security data 410 and executes a Security Analysis Method (SAM) in accordance with the present invention.” The examiner notes that Brandt’s determining if network attacks are at hand and generates security data in response to detected network attack teaches this limitation.)
generate a new set of actions for reconfiguring the real-time execution system on the compromised device based on the knowledge representation. (¶ [0055]: “The validation tools also perform periodic or monitored assessments within the system 200 to determine if potential network threats or attacks are at hand.” ¶ [0112]: “At 1726, security output data is generated that can be automatically deployed to one or more entities such as users or devices in order to implement various security measures within an automation environment (e.g., data file or schema generated to automatically configure devices, provide user training and precautions, provide security configurations and topologies). At 1730, when the security output data has been disseminated, entities employ the security data to mitigate network security issues such as unwanted network access and/or network attack.” The examiner notes that Brandt’s determining if network attacks are at hand and disseminates security data that is generated for detected network attacks at hand to the aforementioned entities to mitigate network attack teaches this limitation.)
Akella, Lamparter, and Brandt are analogous art because all three references pertain to automation of a system using machine learning or artificial intelligence techniques.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Akella’s “systems for knowledge extraction” for “automation” (Akella at Abstract and col. 2, ll. 55-67) modified by Lamparter’s “Automated Reasoner” (Lamparter at ¶ [0036]) with Brbandt’s “electronic and network security in an industrial automation system” (Brandt at ¶ [0083]) in order to improve Akella’s “systems for knowledge extraction” modified by Lamparter’s “Automated Reasoner” (Lamparter at ¶ [0036]) so as to “monitor the network traffic in a manner that considers the unique operations and data traffic patterns of automation systems in general. For example, during the training period, pattern monitoring component 908 can monitor the periodic data traffic between a controller on the network (e.g., a PLC, PAC, etc.) and the I/O modules or field devices that interface with the controller over the plant network 908” (Brandt at ¶ [0084]) for “facilitating automation security in a networked-based industrial controller environment. (Brandt at Abstract). 
 
Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Van Camp US PGPub 20100131084 with publication date of May 27, 2010 teaches an interface (e.g., the update deployment interface 500 of FIG. 5) is displayed for user approval of software installation for an update and/or upgrade.
(b)            Tenenbaum et al. Theory-based Bayesian models of inductive learning and reasoning (July 2006) teaches inductive inference with a theory-based Bayesian framework for modeling inductive learning and reasoning as statistical inferences over structured knowledge representations.
(c)            Leitao Agent-based distributed manufacturing control: A state-of-the-art survey describes surveys the literature in manufacturing control systems using distributed artificial intelligence techniques, namely multi-agent systems and holonic manufacturing systems principles. The paper also discusses the reasons for the weak adoption of these approaches by industry and points out the challenges and research opportunities for the future.
 
14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-9852.  The examiner can normally be reached on Monday-Friday 7:30AM-5:00PM EST with alternative Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
 
/E.C.T./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126